Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D20-957; 3D20-1079
        Lower Tribunal Nos. 20-91 AP, 19-23658 CC; 19-8685 CC
                          ________________

       All Insurance Restoration Service, Inc., etc., et al.,
                                 Appellants,

                                     vs.

      Heritage Property & Casualty Insurance Company,
                                  Appellee.


     Appeals from the County Court for Miami-Dade County, Elijah A. Levitt,
Judge.

      Giasi Law, P.A., Melissa A. Giasi and Erin M. Berger (Tampa), for
appellants.

    Link & Rockenbach, PA, Kara Rockenbach Link and Daniel M.
Schwarz (West Palm Beach), for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See RM & Assocs. Consulting, Inc. v. Olympus Ins. Co., No.

3D21-211, 2021 WL 2944250 (Fla. 3d DCA July 14, 2021).




                                   2